

116 HR 2323 IH: Spousal Membership for Veterans Organizations Act of 2019
U.S. House of Representatives
2019-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2323IN THE HOUSE OF REPRESENTATIVESApril 15, 2019Ms. Eshoo introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain veterans organizations to take into
			 account the membership of spouses, widows, and widowers of members of the
			 Armed Forces for purposes of determining tax exempt status.
	
 1.Short titleThis Act may be cited as the Spousal Membership for Veterans Organizations Act of 2019. 2.Spouses, widows, and widowers taken into account in determining tax exempt status of certain veterans organizations (a)In generalSection 501(c)(19) of the Internal Revenue Code of 1986 is amended by adding at the end the following flush matter:
				
					Any post or organization for which there is no auxiliary unit or society may elect to take into
			 account any member who is a spouse, widow, or widower of a past or present
			 member of the Armed Forces of the United States for purposes of
			 determining whether the post or organization meets the 75-percent
			 requirement of subparagraph (B)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			